As the plaintiff in error relies solely on alleged error of the court below in giving certain instructions, and the exception saved was a general exception to all of the instructions given, and as some of the instructions given were undoubtedly correct, the exception saved is not sufficient to present to this court the error complained of. The charge of the court below consisted of 12 separate instructions, most of them being unobjectionable. It is a well-settled rule that a general exception to the entire charge will not be available, if any one of the instructions given are correct. Glaser et al.v. Glaser et al., 13 Okla. 389, 74 P. 944.
"A general exception to a charge of the court containing a great many distinct instructions, some of which are unobjectionable, is not available error." (Insurance Co. v.Davis, 59 Kan. 521, 53 P. 856.)
The above cases seem to be decisive of the case at bar.
The judgment of the court below is affirmed.
All the Justices concur.